Citation Nr: 0217259	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  90-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

(The issue of the veteran's entitlement to an increased 
disability evaluation for his migraine headaches will be 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's migraine 
headaches with a depressive neurosis.  In July 1992, the RO, 
in pertinent part, denied a total rating for compensation 
purposes based on individual unemployability.  In February 
1994, the RO denied service connection for an acquired 
psychiatric disorder to include a major depressive reaction 
with a psychotic history.  In July 2001, the Board, in 
pertinent part, remanded the issues of the veteran's 
entitlement to service connection for an acquired 
psychiatric disorder characterized as a major depressive 
reaction with psychotic features; an increased evaluation 
for migraine headaches with a depressive neurosis; and a 
total rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

In April 2002, the Board granted service connection for 
major depression.  In April 2002, the RO effectuated the 
Board's award; assigned a 100 percent schedular evaluation 
for the veteran's major depressive disorder; effectuated the 
award as of March 5, 1990; and recharacterized his headache 
disorder as migraine headaches evaluated as 30 percent 
disabling.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

The Board is undertaking additional development on the issue 
of an increased disability evaluation for the veteran's 
migraine headaches pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by the 
Rules of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice, the Board will prepare a separate 
decision addressing the issue.  


FINDING OF FACT

Service connection is currently in effect for a major 
depressive disorder evaluated as 100 percent disabling and 
migraine headaches evaluated as 30 percent disabling.  


CONCLUSION OF LAW

As the veteran is in receipt of a 100 percent schedular 
evaluation for major depressive disorder, he does not meet 
the requirements for a total compensation rating based on 
individual unemployability.  38 U.S.C.A. § 7104(d)(5) (West 
1991 & Supp. 2002); 38 C.F.R. § 4.16(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of a total rating for compensation 
purposes based on individual unemployability, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  Given the recent 
award of a 100 percent schedular evaluation for the 
veteran's service-connected psychiatric disability, there 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
there is no dispute as to the facts in this case and 
resolution of the issue depends solely on the laws and 
regulations.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In March 1992, the veteran submitted a claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability which was received by the RO on 
March 11, 1992.  In April 2002, the Board granted service 
connection for a major depressive disorder.  In April 2002, 
the RO effectuated the Board's award and assigned a 100 
percent evaluation for the veteran's major depressive 
disorder effective as of March 5, 1990.  

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability.  See 38 C.F.R. § 4.16(a). Under the 
provisions of 38 C.F.R. § 4.16(a), a total compensation 
rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  In addition, if a veteran is found to be 
totally disabled under the rating schedule, the issue of 
entitlement to a total compensation rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) is 
moot. See VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).

The Court has held that in cases where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (table).  In view of the fact that a 100 
percent schedular rating is already in effect, the Board 
finds that the veteran's claim of entitlement to a total 
compensation rating based on individual unemployability, is 
without legal merit and must be denied. Id.


ORDER

The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

